Citation Nr: 0406643	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  98-15 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in July 1998, which denied service connection for PTSD 
and multiple teeth extractions.  The veteran has perfected an 
appeal only with respect to the claim of entitlement to 
service connection for PTSD.  


REMAND

The Board has reviewed the entire record in this claim, and 
finds that a remand is warranted to ensure that the veteran's 
due process rights are fully met.  More specifically, in his 
appeal to the Board, the veteran requested a personal hearing 
before a Veterans Law Judge of the Board (VLJ), sitting in 
Hartford, Connecticut (Travel Board hearing).  The record 
indicates that no Travel Board hearing was held.  In fact, 
there is no evidence that such a hearing was scheduled, or 
that the veteran withdrew his request for such a hearing.  
The veteran has the right to such a hearing.  38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2003).  
Therefore, a Travel Board hearing should be scheduled for him 
pursuant to 38 C.F.R. § 20.704 (2003).

In light of the foregoing, and to ensure that the veteran's 
due process rights are met, this claim is REMANDED to the RO 
for the following:

The RO should take appropriate action to schedule 
a Travel Board hearing for the veteran.  He should 
be notified of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) (2003).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




